Auditors’ Report to the Shareholders of Taiga Building Products Ltd. We have audited the consolidated balance sheets of Taiga Building Products Ltd. as at March 31, 2008 and 2007 and the consolidated statements of earnings and deficit, of comprehensive income, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at March 31, 2008 and 2007 and the results of its operations and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. /s/ Cinnamon Jang Willoughby & Company Cinnamon Jang Willoughby & Company Chartered
